Citation Nr: 1030953	
Decision Date: 08/18/10    Archive Date: 08/24/10

DOCKET NO.  06-25 203	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a hernia. 

2.  Entitlement to service connection for a back disability. 

3.  Entitlement to service connection for plantar fasciitis.  

4.  Entitlement to service connection for asthma.

5.  Entitlement to service connection for hypertension. 

6.  Entitlement to service connection for disability exhibited by 
acid reflux.

7.  Entitlement to service connection for hearing loss. 

8.  Entitlement to service connection for tinnitus. 
 


REPRESENTATION

Appellant represented by:	The American Legion

ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel


INTRODUCTION

The appellant had periods of active duty for training (ACDUTRA) 
and inactive duty for training (INACDUTRA) with the Alabama 
National Guard, including a period of ACDUTRA from June 1984 to 
December 1984.  

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a June 2005 rating decision by 
the Department of Veterans Affairs (hereinafter VA) Regional 
Office in Montgomery, Alabama, (hereinafter RO).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The medical record reflects treatment relevant to the 
disabilities for which service connection is claimed during the 
appellant's duty with the Alabama National Guard.  "Active 
military, naval, and air service" includes active duty, any 
period of ACDUTRA during which the individual concerned was 
disabled or died from a disease or injury incurred or aggravated 
in line of duty, and any period of INACDUTRA during which the 
individual concerned was disabled or died from an injury incurred 
or aggravated in line of duty.  ACDUTRA includes full-time duty 
in the Armed Forces performed by Reserves for training purposes, 
and includes full-time duty performed by members of the National 
Guard of any State.  INACDTURA means duty (other than full-time 
duty) prescribed for Reserves, and duty (other than full-time 
duty) performed by a member of the National Guard of any State.  
38 U.S.C.A. § 101(21), 101(22), 101(23), 101(24) (West 2002); 38 
C.F.R. § 3.6(a), (c), (d) (2009).  

In this case, as the disabilities in question concern both 
injuries and diseases, and there are medical records coincident 
with the appellant's reserve duty that are relevant to the 
disabilities for which service is claimed, the appellant's 
service personnel records or other supporting documentation must 
be obtained for the purposes of determining the appellant's 
periods of INACTDUTRA and ACDUTRA.  

Accordingly, the case is REMANDED for the following action:

1.  The appellant's service personnel 
records and/or other documentation should 
be obtained to determine the appellant's 
periods of ACDUTRA and INACDUTRA while in 
the Alabama National Guard.  The RO should 
make every meaningful effort to obtain this 
information from appropriate sources, to 
include contacting the appellant for any 
documentation of such service he may have 
in his possession.  If the RO is not able 
to determine the periods of ACDUTRA and 
INACDUTRA, all efforts to obtain this 
information should be documented in 
writing.  

2.  Following the completion of the above, 
if it is determined that disability due to 
injury first occurred during a period of 
INACDUTRA or disability due to injury or 
disease first manifested during a period of 
ACDUTRA, the appellant should be afforded a 
VA examination to determine whether 
pertinent disability had its onset, 
increased in severity or is otherwise 
related to service.

3.  Thereafter, the claims must be 
readjudicated by the RO.  If this 
readjudication does not result in a 
complete grant of all benefits sought by 
the appellant, the appellant and his 
representative must be provided a 
supplemental statement of the case and an 
appropriate period of time must be allowed 
for response.  Thereafter, the case must be 
returned to the Board.

No action is required by the appellant until he receives further 
notice; however, he may present additional evidence or argument 
while the case is in remand status at the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


